Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The response filed 5/19/2021 incorporates dependent claim language that was indicated as allowable when incorporated with the independent claim. The record is clear as to the reasons for allowance.

Clarification of Term
Regarding the limitation “predetermined thing” recited in claim 9, the drawings shows examples of user’s focus on predetermined thing. For example, Fig. 1, label 31 is a predetermined thing that user 12 is focused on. Paragraph 63 discloses “The situation where “attention is not given” is, for example, a situation where users other than the destination user focus on something (such as a television program and work) …” Such paragraph and figure defines the boundary of the term “predetermined thing”.

Related Prior art
Sarkar et al (US Publication No.: 20180261202)
	Sarkar et al discloses active noise cancellation device comprising masking noise within a predetermined area (Fig. 5a) but fails to disclose controlling an output of a notification of a message at a time when detected surrounding sound is possibly masked, wherein such sound can be used for masking in a case where the detected 

Shigenaga et al (US Publication No.: 20140376740)
	Shigenaga et al discloses a surveillance system comprising privacy protection region, PRA, where the privacy protection region protects the privacy of the individuals of those inside the area. (Fig. 4a,4b) Such references fails to disclose controlling an output of a notification of a message at a time when detected surrounding sound is possibly masked, wherein such sound can be used for masking in a case where the detected position of the destination user is within a predetermined area and controlling output of the notification to the destination user where the positions of the users other than the destination user detected by the circuitry are not within the predetermined area.

Other prior art references such as 2013016377, 20130170655, 20160351181, 20180151168 and NPL: Speech on Speech masking in a front back dimension and analysis of binaural parameters in rooms using MLS methods disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations as stated above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINDA WONG/Primary Examiner, Art Unit 2656